DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Pastina et al. (Microelectronic E ngineering, vol. 192, year 2018, pages 83-87).
Regarding claim 1, De Pastina discloses a manufacturing method of micro fluid actuator (section 3), comprising steps of: providing a substrate (Fig. 1a); depositing a first protection layer on a first surface of the substrate (a SiNx layer reads on a first protection layer, Fig. 1d); depositing an actuation region on the first protection layer, wherein a plurality of steps for forming the actuation region comprises sequentially depositing a lower electrode layer, depositing a piezoelectric actuation layer, and depositing an upper electrode layer (Figs. 1e-1f); and applying lithography dry etching to a portion of the first protection layer to produce at least one first protection layer flow channel (Fig. 1g).  De Patina is silent about the substrate being “a substrate applied with a 1P6M process”.  However, this limitation in the method claim simply expresses intended use of the recited process.  It does not provide a positive limitation for the active method step.   Therefore, it is not accorded any patentable weight.
Regarding claim 8, De Pastina discloses a manufacturing method of micro fluid actuator (section 3), comprising steps of: providing a substrate (Fig. 1a); depositing a first protection layer on a first surface of the substrate (a SiNx layer reads on a first protection layer, Fig. 1d); depositing an actuation region on the first protection layer, wherein a plurality of steps for forming the actuation region comprises sequentially depositing a lower electrode layer, depositing a piezoelectric actuation layer, and depositing an upper electrode layer (Figs. 1e-1f); and applying lithography dry etching to a portion of the first protection layer to produce at least one first protection layer flow channel (Fig. 1g).  De Patina is silent about the substrate being “a substrate applied with a 2P4M process”.  However, this limitation in the method claim simply expresses intended use of the recited process.  It does not provide a positive limitation for the active method step.   Therefore, it is not accorded any patentable weight.

Allowable Subject Matter
Claims 2-7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method comprising: applying wet etching to a portion of a main structure of the substrate to produce a chamber body and a first polycrystalline silicon flow channel region, while a region of a 1P6M oxidation layer middle section of the main structure is not etched; applying reactive-ion etching to a portion of a second surface of the substrate to produce at least one substrate silicon flow channel; and applying dry etching to a portion of a silicon dioxide layer to produce at least one silicon dioxide flow channel, in combination with the limitations of claim 1, upon which the instant claim depends.  
Regarding claims 3-4, they are dependent from claim 2.
Regarding claim 5, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method comprising: applying wet etching to a portion of a main structure of the substrate to produce a chamber body, while a region of a 1P6M oxidation layer middle section of the main structure is not etched; and applying reactive-ion etching to a portion of a second surface of the substrate to produce at least one substrate silicon flow channel, at least one silicon dioxide flow channel, and at least one first polycrystalline silicon flow channel region, in combination with the limitations of claim 1, upon which the instant claim depends.  
Regarding claims 6-7, they are dependent from claim 2.
Regarding claim 9, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method comprising: applying wet etching to a portion of a main structure of the substrate to produce a chamber body, while a region of a 2P4M oxidation layer middle section of the main structure is not etched; applying reactive-ion etching to a portion of a second surface of the substrate to produce at least one substrate silicon flow channel; and applying dry etching to a portion of a silicon dioxide layer to produce at least one silicon dioxide flow channel, in combination with the limitations of claim 8, upon which the instant claim depends.  
Regarding claims 10-11, they are dependent from claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713